THIRD AMENDMENT TO COAL SALES AGREEMENT

          THIS THIRD AMENDMENT TO COAL SALES AGREEMENT ("Amendment") is made,
entered into and effective as of the first day of January, 2002 to amend that
certain Coal Sales Agreement dated as of December 15, 1986, as amended by First
Amendment dated as of September 29, 1995 and Second Amendment dated as of April
20, 1999, between ARCH COAL SALES COMPANY, a Delaware corporation ("Seller") and
COGENTRIX VIRGINIA LEASING CORPORATION, a Virginia corporation ("Buyer").

WITNESSETH:


          WHEREAS, the parties to the Coal Sales Agreement have determined that
certain provisions of the Coal Sales Agreement should be amended; and

          WHEREAS, the Coal Sales Agreement provides that it may be amended only
by an instrument in writing signed by all parties.

          NOW, THEREFORE, for good and valuable consideration including the
mutual agreements contained herein, the parties to the Coal Sales Agreement do
hereby agree as follows:


 1. Section 3.01 of the Agreement, as heretofore amended, is hereby further
    amended by deleting the first sentence in its entirety and replacing it with
    the following:
    
    "Section 3.01 Identification of Supply Source. The principle source of the
    coal to be purchased and sold hereunder shall be the Holden 22 Complex owned
    by Falcon Land Company, Inc. and located in Logan County, West Virginia (the
    "Complex"). Such coal shall be delivered f.o.b. barge from segregated ground
    storage or railcars at the Dominion Terminal Associates Coal Pier located at
    Newport News, Virginia ("Dominion Terminal"). These facilities collectively
    shall be referred to as a source complex."
    
    2.   Section 3.02 of the Agreement, as heretofore amended, is hereby further
    amended by adding a sentence at the end as follows:
    
    "Subject to the provisions of this section 3.02, Buyer and Seller hereby
    recognize the Camp Creek Complex owned by Riverton Coal Production, Inc. and
    located in Wayne County, West Virginia as a substitute supply source."
    
    3.    Section 4.02 of the Agreement is hereby amended by adding an
    additional paragraph at the end of the present text as follows:
    
    "For coal delivered under this Agreement f.o.b. barge at the Dominion
    Terminal, Buyer shall pay a transportation charge of $17.85 per ton as of
    the effective date of this Amendment through the remaining term of the
    Agreement. This charge will reimburse Seller for all coal transportation
    charges to include costs to transport the coal from the Complex to Dominion
    Terminal, and any storage, dumping, docking and handling fees levied at that
    facility. This transportation charge shall not be subject to the five
    percent (5.0%) annual adjustment as provided under this Section 4.02."
    
    4.   Section 5.02 of the Agreement is hereby amended by adding a sentence at
    the end of the current text as follows:
    
    "This Section 5.02 shall not apply to shipments delivered under this
    Agreement f.o.b. barge at Dominion Terminal. Buyer shall bear the risk of
    loss of each such shipment after loading into barges at Dominion Terminal."
    
    5.   Section 5.04 of the Agreement is hereby amended by adding a sentence at
    the end as follows:
    
    "Notwithstanding the preceding sentence, for coal shipments delivered under
    this Agreement f.o.b. barge at Dominion Terminal, the gross weight of coal
    shipped, for all purposes, shall be conclusively established by outbound
    belt scale at time of loading at Dominion Terminal."
    
    6.   All capitalized terms shall have the meaning ascribed to them in the
    Agreement, as amended, unless otherwise defined in this Amendment.
    
    7.   Except as specifically modified herein, all other terms and provisions
    of the Agreement, as previously amended, shall remain in full force and
    effect.
    

          IN WITNESS WHEREOF, the parties hereto have caused this Third
Amendment to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

BUYER:

COGENTRIX VIRGINIA LEASING CORPORATION


By:            /s/ TONY HALCOMB          
        Title:  Vice President Operations


SELLER:

ARCH COAL SALES COMPANY, INC.

By:            /s/ JOHN EAVES          
        Title:  President